DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 is being considered by the examiner.

Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups (Group II: system and Group III: method), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/21.
Applicant's election with traverse of claims 9-13 and claims 14-19 in the reply filed on 12/13/21 is acknowledged.  The traversal is on the ground(s) that there is unity between Groups I and II (and thus Group III) because of the special feature common to all the claims (namely the biopsy container comprising the claimed identification mark configured for identifying the biopsy container by an imaging system according to the method).  Applicant also argues that the prior art of Majlof does not teach or suggest using curves to encode identification information. Examiner disagrees. This is not found persuasive because Majlof teaches in Fig. 1C a barcode in a curve which would have encoded information. Further, the method includes steps of a biopsy and the biopsy is .  
The requirement is still deemed proper and is therefore made FINAL.

					Claim Status
	Claims 1-3, 6-8 are pending and are examined. Claims 9-19 are withdrawn and are not examined. Claims 4 and 5 are cancelled.

Claim Objections
Claims 2, 3, 6, 7, and 8 is objected to because of the following informalities:  Correct the preamble to “The biopsy container of claim” or “Said biopsy container of claim”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  Correct spelling of “claims” to “claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding Claim 6, the limitation “for registering images of the biopsy container” is unclear and indefinite. What images are being registered? Regular images of the biopsy container or images of the identification marks? Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majlof (US Pub 2015/0197372).

Regarding Claim 1, Majlof teaches a biopsy container ([0031] FIG. 1A illustrates a first exemplary container 100 that includes tubular sidewall 101), comprising: 
an identification mark for identifying the biopsy container; wherein the identification mark comprises a curve, which surrounds an interior of the biopsy container  (in FIG. 1A, sidewall 101 includes first region 110, second region 120, and third region 130 which are disposed relative to one another along major axis 104 of sidewall 101. First region 110 of sidewall 101 defines a volume configured to receive a 
wherein the identification mark is configured to be detectable by a medical imaging system during a process of taking a biopsy and when the biopsy container is located within a patient, so that images provided by the medical imaging system allow to determine identification information of the biopsy container (the identification mark would be capable of being detectable by a medical imaging system. Examiner notes this limitation is directed to intended use due to “configured to”); and 
wherein: (i) identification information is encoded in a thickness of the curve surrounding the interior of the biopsy container (Although FIG. 1A illustrates the identification mark as being disposed only within second region 120, it should be appreciated that alternatively the identification mark may be disposed within any desired 
(ii) wherein the identification mark comprises at least two curves, and wherein identification information is encoded in a distance between the at least two curves surrounding the interior of the biopsy container (Examiner notes this limitation is an “or” statement and if (i) is met, (ii) is not required to be met by the prior art).  

Regarding Claim 2, Majlof teaches the biopsy container according to claim 1, wherein the curve spans an entire circumference of the biopsy container (Fig. 1A, curve goes all around container with no interruptions and Fig. 1C, FIG. 1C illustrates another alternative container 100'' having a modified sidewall 101'', in which the identification mark within modified region 120'' includes a two-dimensional barcode 107 that is repeated around substantially the entire circumference of the container, and one or more optional interruptions 106.). 

Regarding Claim 3, Majlof teaches the biopsy container according claim 1, wherein the medical imaging system is a computer-assisted tomography system, a magnetic resonance imaging system, a medical ultrasound system or a positron emission tomography system (the medical imaging system is intended use of the device. The medical imaging system is not positively recited in claim 1 and this claim is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Majlof (US Pub 2015/0197372), in view of Van der Zaag (US Pub 2017/0319186).

	Regarding Claim 6, Majlof teaches the biopsy container according to claim 1.

Van der Zaag teaches in the related art of a container (tube). Fig. 2, [0012] To achieve this, the biopsy tube may have an alignment feature like a groove for an engagement with a corresponding protrusion at the tube shaft. [0045] As an alignment feature, the biopsy tube 20 is exemplarily provided with a groove 23 at the first end 22, which groove 23 may be configured for an engagement with a protrusion 31 formed at or adjacent to the first end 32 of the tube shaft 30. Such alignment features may also be useful in identifying the rotational orientation of a resected sample during later handling and analysis. In an embodiment in which a beveled leading edge is used, as shown in FIG. 2, it may further ensure that the cutting takes place with the cutting edge of the biopsy tube at the correct orientation with respect to the notch.  
Examiner notes “for registering images of the biopsy container” is directed to intended use and does not limit the structure of the alignment mark. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alignment mark, as taught by Van der Zaag, to the container, in the device of Majlof in order to allow for identifying a rotational orientation or engaging with a corresponding protrusion on a different device, as taught by Van der Zaag, in [0012].
	

	Regarding Claim 7, modified Majlof teaches the biopsy container according to claim 6,Serial No.: 16/761,057- 3 - wherein the identification mark and the alignment mark are at least partially 

Regarding Claim 8, modified Majlof teaches the biopsy container according to claims 6, wherein the alignment mark or the identification mark are attached to the biopsy container at one end of the biopsy container or at opposing ends of the biopsy container (Van der Zaag teaches in Fig. 2, [0045] As an alignment feature, the biopsy tube 20 is exemplarily provided with a groove 23 at the first end 22, which groove 23 may be configured for an engagement with a protrusion 31 formed at or adjacent to the first end 32 of the tube shaft 30. Such alignment features may also be useful in identifying the rotational orientation of a resected sample during later handling and analysis. In an embodiment in which a beveled leading edge is used, as shown in FIG. 2, it may further ensure that the cutting takes place with the cutting edge of the biopsy tube at the correct orientation with respect to the notch.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798